Citation Nr: 0403059	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-09 460	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE


Entitlement to service connection for back disability.




ATTORNEY FOR THE BOARD


J. W. Loeb




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  For 
the reasons indicated below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

A review of the claims file reveals that there is evidence of 
a back injury in service and private medical evidence dated 
in July 2002 of current back disability.  However, there is 
no nexus opinion on file on whether the veteran's current 
back disability is causally related to service.  The VCAA 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Additionally, private medical records dated in July 2002, 
suggest the presence of additional private treatment records.  
When VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  The United States Court of 
Appeals for Veterans Claims has held that VA has a statutory 
duty to assist the veteran in obtaining civilian records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  These records, 
as well as any other pertinent civilian records, should be 
obtained and considered by the RO prior to appellate review.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be asked again to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him since 
service for back disability, to include 
J. Gearhart, M.D.  After securing any 
appropriate consent from the veteran, VA 
should obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform the veteran of 
this and request him to provide copies of 
the outstanding medical records.

3.  The veteran should be afforded the 
appropriate VA examinations to determine 
the etiology of any back disorder found.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies, 
including x-rays, should be accomplished.  
Following a review of the service and 
postservice medical records, the examiner 
must state whether any diagnosed back 
disorder is related to the veteran's 
active duty service.  If such an opinion 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  A complete rationale 
for all opinions should be provided.  The 
report prepared should be typed. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, VA should readjudicate 
the veteran's claim for service 
connection for back disability.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case and 
should be afforded an appropriate 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

